         Case 1:20-cv-01580-RCL Document 63 Filed 01/25/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                  Plaintiff,               )
                                           )
            v.                             ) Civil Action No. 1:20-cv-01580
                                           )
JOHN R. BOLTON                             )
                                           )
                  Defendant,               )
                                           )
                                           )

                                 NOTICE OF APPEARANCE

       Please take notice that Joshua Gardner, Special Counsel at the United States Department

of Justice, Civil Division, Federal Programs Branch, hereby enters his appearance as counsel of

record for the Plaintiff in the above-captioned matter. Mr. Gardner hereby certifies pursuant to

Local Rule 83.2(j) that he is personally familiar with the Local Rules of this Court.

 Dated: January 25, 2021                            Respectfully submitted,

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    ALEXANDER K. HAAS
                                                    Director
                                                    Federal Programs Branch

                                                     /s/ Joshua E. Gardner
                                                    Joshua E. Gardner (FL Bar No. 302820)
                                                    Special Counsel
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street NW, Room 11502
                                                    Washington, D.C. 20005
                                                    Tel: (202) 305-7583
                                                    Fax: (202) 616-8460
                                                    E-mail: Joshua.e.gardner@usdoj.gov



                                                     1
Case 1:20-cv-01580-RCL Document 63 Filed 01/25/21 Page 2 of 2




                                Counsel for Plaintiff




                                 2
